Citation Nr: 0022523	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  98-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical disc 
disease.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for right shoulder rotator cuff 
disability.

3.  Entitlement to retroactive payment for clothing allowance 
benefits for 1988 through 1995 pursuant to 38 U.S.C.A. § 1162 
and 38 C.F.R. § 3.810. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 1997, July 1997, and December 1997 
decisions of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  In a March 1997 rating 
decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen her claim for 
service connection for a right shoulder rotator cuff injury.  
In a July 1997 decision letter, the RO denied the veteran's 
applications for clothing allowance for years 1988 through 
1995.  In a December 1997 rating, the RO denied service 
connection for cervical spine disease.  The veteran, an 
observer, and the veteran's representative appeared at a 
videoconference hearing before a Member of the Board in June 
2000.    


FINDINGS OF FACT

1.  Cervical disc disease is attributable to service.

2.  Service connection for right shoulder rotator cuff injury 
was denied by the RO in a March 1991 rating decision.  The 
veteran did not perfect an appeal from that decision.

3.  The additional documentation submitted with regard to the 
veteran's petition to reopen her claim of entitlement to 
service connection for right shoulder rotator cuff injury is 
new, relevant, and directly relates to the issue at hand.

4.  Competent evidence showing a current right shoulder 
disability is not of record.

5.  An application for annual clothing allowance with regard 
to service-connected bilateral knee disabilities was first 
received by the RO in November 1996; payment was approved and 
paid effective August 1, 1996.

6.  Applications for retroactive payment of annual clothing 
allowance for 1988 to 1995 with regard to the service-
connected bilateral knee disabilities were received by the RO 
in February 1997.


CONCLUSIONS OF LAW

1.  Cervical disc disease was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).

2.  The additional documentation received since the March 
1991 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for right 
shoulder rotator cuff injury.  38 U.S.C.A. §§  5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for right shoulder rotator 
cuff injury.  38 U.S.C.A. § 5107 (West 1991).

4.  Retroactive payment of clothing allowance for 1988 
through 1995 for bilateral knee disabilities based on 
applications submitted in February 1997 is not provided for 
by law.  38 U.S.C.A. §§ 1162, 5101, (West 1991 and Supp. 
1999); 38 C.F.R. §§ 3.151(a), 3.810 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).    

A.  Cervical spine

Initially, the Board notes that the RO framed this issue as 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
cervical disc disease.  On review, the Board notes that the 
RO denied service connection for cervical disc disease in a 
December 1997 rating decision.  Subsequently, in a February 
1998 statement the veteran requested that the claim be 
reopened and submitted additional evidence.  The RO, in an 
April 1998 rating decision, determined that the veteran had 
not submitted new and material evidence to reopen and denied 
the claim.  In July 1998, the veteran filed a notice of 
disagreement.  The Board finds that this notice of 
disagreement was received within one year of the December 
1997 rating decision, and thus is a timely notice of 
disagreement to such decision.  Accordingly, the Board finds 
that the issue is entitlement to service connection for 
cervical disc disease.  Although the Board decided the case 
on a different basis than the RO, the Board concludes that 
the veteran has not been prejudiced by the decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).    

The veteran contended that she injured her neck/cervical 
spine while lifting equipment during service in 1988.  

Service medical records show that the veteran complained of 
right shoulder pain in 1982 and diagnoses included right 
shoulder rotator cuff injury and sprain of the right 
trapezius.  She also complained of cervical pain secondary to 
a twisting injury in 1983.  She complained of a left shoulder 
injury and was diagnosed with rotator cuff injury in 1988.  A 
June 1989 military medical record refers to the veteran's 
right shoulder injury in 1982 and left shoulder pain in 1988.  
The veteran reported popping in both shoulders.  On 
evaluation, there was full range of motion of both shoulders, 
good strength and function as well as crepitus in both 
shoulders.  The impression included status post right 
shoulder rotator cuff injury.   

An August 1996 VA x-ray of the C-spine revealed cervical 
spondylosis with narrowed disc spaces at C4-5, C5-6, and C6-
7.  VA medical records from August to November 1996 show 
complaints of neck and shoulder pain with pain radiating down 
the arm.  The veteran gave a history of military lifting 
injury with something popping.  Pain was intermittent until 
recently when became more severe and constant.  The 
assessments included cervical spondylosis, cervical/trapezial 
spasm, and disc derangement.  A November 1996 VA MRI of the 
cervical spine revealed a large predominantly central 
herniated nucleus pulposus of C4 disc causing myelomalacia of 
the cervical spinal cord.  A July 1997 VA medical record 
revealed cervical discopathy with inadequate pain management.  
An August 1997 MRI of the cervical spine revealed herniation 
at C4-5 causing impingement on the cord anteriorly.  A 
September 1997 VA operation report showed that the veteran 
underwent an anterior cervical diskectomy fusion at C4-5 with 
autologous hip graft.  In a January 1998 letter, the 
veteran's VA physician, JR Tompkins, M.D., stated that he 
found a large osteophyte, which usually implies a long 
standing (i.e. years) instability, and that the veteran's 
neck problems stemmed from a long standing neck problem, 
consistent with the injury in 1988.

Upon review, the record indicates that the veteran's claim 
for a cervical disc disease is plausible and that all 
relevant facts have been properly developed.  The Board finds 
that the nexus between service and the current cervical spine 
disability, herniated nucleus pulposus of C4, is satisfied by 
the evidence.  There is medical evidence of current 
disability that is linked by medical opinion to service.

Having found the claim plausible, the Board will now decide 
whether the claim can be granted.  The medical evidence shows 
the existence of cervical disc disease.  The veteran has 
testified that she believes that she injured her neck as well 
as her shoulder in the lifting injury in 1988.  Her service 
medical records document injury to the shoulder in 1988, but 
do not show that the injury involved the neck.  However, her 
treating VA physician has opined that her cervical spine 
disability is consistent with the injury sustained in 1988.  
Although the records do not contain a clear diagnosis of 
cervical disc disease until some years after service, with 
application of the benefit of the doubt rule, the Board finds 
that the evidence supports a grant of service connection for 
cervical disc disease.   

B.  Right shoulder

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991); second, if new and material evidence has 
been presented, immediately upon reopening the claim, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a); and third, if the claim is well grounded, the VA 
may evaluate the claim after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Elkins v. 
West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1999), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection for right shoulder rotator cuff injury was 
previously denied in March 1991.  The veteran filed a notice 
of disagreement with this decision.  The RO issued a 
statement of the case in April 1992 and supplemental 
statement of the case in August 1992.  A substantive appeal 
was not received.  Thus, the March 1991 rating decision 
became final.  The evidence considered at the time of that 
decision included service medical records, military medical 
records from 1989, a May 1990 VA examination, and the 
veteran's claim.

Service medical records show that the veteran complained of 
right shoulder pain in 1982 and diagnoses included right 
shoulder rotator cuff injury and sprain of the right 
trapezius.  Service medical records indicate that the veteran 
complained of a left shoulder injury and was diagnosed with 
rotator cuff injury in 1988.  At a June 1988 medical 
evaluation board examination, there were no complaints, 
findings, or diagnoses of a right shoulder disability or 
injury.  A June 1989 military medical record refers to the 
veteran's right shoulder injury in 1982 and left shoulder 
pain in 1988.  The veteran reported popping in both 
shoulders.  On evaluation, there was full range of motion of 
both shoulders, good strength and function as well as 
crepitus in both shoulders.  The impression included status 
post right shoulder rotator cuff injury.  An October 1989 
TDRL medical evaluation does not refer to any right shoulder 
injury or disability.  A May 1990 VA examination contains no 
findings or diagnoses of a right shoulder disability.

In January 1997, the veteran has requested that her claim for 
service connection for right shoulder rotator cuff disability 
be reopened.  Evidence submitted or associated with the 
claims file since the March 1991 denial consists of an April 
1997 private medical statement, VA and military medical 
records, and the veteran's statements and testimony.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999).  See Hodge.  Upon review, the 
evidence submitted since the March 1991 decision includes an 
April 1997 letter from MDL, M.D., stating that he treated the 
veteran for complaints of shoulder pain which he attributed 
to a rotator cuff problem during service in 1988.  As such 
evidence pertains directly the disability in question and is 
not cumulative or redundant, the Board finds that this 
evidence must be considered to fairly decide the claim.  In 
this case, the evidence meets the definition of new and 
material evidence and requires that the claim be reopened.  
38 U.S.C.A. § 5108 (West 1991).

The second part of the test is that once new and material 
evidence has been presented and the case is reopened, the VA 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial 
burden has been met, and VA is obligated under 38 U.S.C. 
§ 5107(a) to assist the claimant in developing the facts 
pertinent to the claim.  Accordingly, the threshold question 
that must be resolved in this appeal is whether the veteran 
has presented evidence that the claim is well grounded; that 
is, that the claim is plausible.  

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

The veteran's claim for service connection for right shoulder 
rotator cuff injury is not well grounded.  The veteran is 
competent to report that on which she has personal knowledge, 
that is what comes to her through her senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, she cannot meet 
the burden imposed by section 5107(a) merely by presenting 
lay statements as to the existence of a disorder and a 
relationship between that disorder and service because there 
is no evidence that the veteran is competent to offer medical 
opinions.  Competent medical evidence is required.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions of 
medical etiology or diagnosis cannot constitute evidence to 
render a claim well grounded under section 5107(a); if no 
cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 608, 611 (1992).  The Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

Here, the Board notes that there is no competent medical 
evidence of the existence of a right shoulder rotator cuff 
injury or other right shoulder disability after service.  VA 
medical records reflect referred pain into the right shoulder 
and arm caused by the veteran's cervical spine disability.  
In his April 1997 statement, Dr. L referred to treatment for 
a shoulder injury during service in 1988; however, Dr. L did 
not indicate which shoulder he was referring to.  Service 
medical records show the veteran complained of pain in both 
shoulders.  Moreover, Dr. L, in his April 1997 statement, 
noted that the veteran had subsequently been diagnosed with a 
herniated cervical disc.  The Court has held that in the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  

Therefore, the Board concludes that the veteran's claim for 
service connection for right shoulder rotator cuff injury is 
not well grounded.  Accordingly, the claim for service 
connection for right shoulder rotator cuff injury is denied.  
38 U.S.C.A. § 5107 (West 1991).
 
II.  Retroactive clothing allowance for 1988 to 1995

A veteran is entitled to a clothing allowance if the veteran: 
(1) "because of a service-connected disability," wears or 
uses a prosthetic or orthopedic appliance (including a 
wheelchair) that tends to wear out or tear clothing; or (2) 
uses medication that a physician has prescribed for a skin 
condition "due to a service-connected disability" that causes 
irreparable damage to the veteran's outergarments.  38 
U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 (1999).

Effective August 1, 1972, the initial lump-sum clothing 
allowance was due and payable for veterans meeting the 
eligibility requirements as of that date.  Subsequent annual 
payments for those meeting the eligibility requirements will 
become due on the anniversary date thereafter (August 1), 
both as to the initial claims and recurring payments under 
previously established entitlement.  38 C.F.R. § 3.810(b).

Except as provided in paragraph (c)(2) of this section, the 
application for clothing allowance must be filed within one 
year of the anniversary date (August 1) for which entitlement 
is initially established; otherwise, the application will be 
acceptable only to effect payment of the clothing allowance 
becoming due on any succeeding anniversary date for which 
entitlement is established, provided the application is filed 
within one year of such date.  The one-year period for filing 
application will include the anniversary date and terminate 
on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

Where the initial determination of service connection for the 
qualifying disability is made subsequent to an anniversary 
date for which entitlement is established, the application 
for clothing allowance may be filed within one year from the 
date of notification to the veteran of such determination.  
38 C.F.R. § 3.810(c)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  Where the law and not 
the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law.  Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).

The record reflects that the veteran was granted entitlement 
to service connection for left knee instability status post 
anterior cruciate ligament (ACL) reconstruction, evaluated as 
20 percent disabling, and right knee instability, ACL 
deficiency, status post partial meniscectomy, evaluated as 10 
percent disabling, in a March 1991 rating decision. The 
effective date of service connection was September 1991.  

The record further reflects that in November 1996, the RO 
received the veteran's claim for annual clothing allowance 
with regard to her bilateral knee braces.  In January 1997, 
the veteran was awarded an annual clothing allowance 
effective August 1, 1996.

An application for retroactive payment of annual clothing 
allowance with regard to service-connected bilateral knee 
disabilities from 1988 to 1995 was received by the RO in 
February 1997.  With regard to her claim for retroactive 
benefits, the veteran essentially stated that, even though 
she first applied for the benefit in 1997, she was entitled 
to the benefit since 1988 and she should not be penalized 
because she did not know about the benefits until 1996.

The veteran did not submit her first application for the 
annual clothing allowance until October 1996.  The veteran 
was paid the annual clothing allowance effective August 1, 
1996.  Her applications for retroactive payment of annual 
clothing allowance for 1988 to 1995 was received by the RO in 
February 1997.  However, no claims were submitted within the 
necessary time limit for entitlement to the annual clothing 
allowance for the years 1988 to 1995.  Thus, entitlement to 
the annual clothing allowance for the period from 1988 to 
1995 is not warranted. Accordingly, the Board concludes that 
retroactive payment of clothing allowance from 1988 to 1995 
for bilateral knee disabilities based on applications 
submitted in February 1997 is not provided for by law. 38 
U.S.C.A. §§ 1162, 5101 (West 1991 and Supp. 1999); 38 C.F.R. 
§§ 3.151(a), 3.810 (1999).

The veteran has maintained that she was not advised by VA of 
her potential entitlement to the annual clothing allowance 
and is being penalized for lack of knowledge regarding the 
law.  Although VA makes a concerted effort to notify veterans 
of potential entitlement to VA benefits, VA does not have the 
duty to provide a veteran with personal notice of potential 
eligibility for VA benefits.  Hill v. Derwinski, 2 Vet. App. 
451 (1991).  Consequently, the Board concludes that it has no 
alternative but to find that the veteran's claim lacks legal 
merit and must be denied.  Sabonis, supra.


ORDER


Service connection for cervical disc disease is granted.  
Service connection for a right shoulder rotator cuff injury 
is denied.  Entitlement to retroactive payment for clothing 
allowance benefits for 1988 to 1995 pursuant to 38 U.S.C.A. § 
1162 and 38 C.F.R. § 3.810 is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

